DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
2.         The present office action is made in response to the amendment of 7/14/2022. It is noted that in the amendment, applicant has amended claims 6, 8, 10, 12, 14, 17, 19 and 21-22 and canceled claims 1-5, 7, 9, 11, 16 and 18. There is not any claim being added into the application. As amended, the pending claims are claims 6, 8, 10, 12-15, 17 and 19-22.
Response to Arguments
3.         The amendments to the claims as provided in the amendment of 7/14/2022, and applicant's arguments provided in the mentioned amendment, pages 10-11, have been fully considered and yielded the following conclusions.
A) Regarding to the Claim Interpretation as set forth in the office action of 4/15/2022, it is noted that in the amendment of 7/14/2022, applicant has not made any amendment to the claims and/or provided any arguments to overcome the Claim Interpretation, thus the Claim interpretation is repeated in the present office action;
B) Regarding to the rejections of claims 1-11, 14, 16 and 18-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and the rejections of claims 1-11, 14, 16 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 4/15/2022, the amendments to the claims as provided in the amendment of 7/14/2022, and applicant’s arguments provided in the mentioned amendment, page 10, have been fully considered and sufficient to overcome the mentioned rejections of the mentioned claims under 35 U.S.C. 112.
However, the amendments to the claims raise new problems of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as follow:
a) In claim 6: each of the features thereof “the fixed state” and “the unfixed state” (lines 14-15) and “the angle of rotation” (line 23) lacks a proper antecedent basis;
b) In claim 8: each of the features thereof “the first rotation variable angle” (lines 7-8), “the fixed state” and “the unfixed state” (lines 18-19) lacks a proper antecedent basis;
c) In claim 21: each of the features thereof “the fixed state” and “the unfixed state” (lines 15-16) lacks a proper antecedent basis; and
d) In claim 22: each of the features thereof “the fixed state” and “the unfixed state” (lines 15-16) lacks a proper antecedent basis.
The mentioned deficiencies are corrected via an examiner’s amendment as provided in the present office action for the purpose of placement the claims in condition of allowance.
C) Regarding to the rejection of claims 1-5, 10, 14 and 19-20 under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US Patent No. 6,147,797), the rejection of claims 1-5, 7, 10,14 and 19-20 under 35 U.S.C. 102(a)(1) as being anticipated by Murakami (Japanese reference No. 2015-127780), and the rejection of claims 9, 11, 16 and 18 under 35 U.S.C. 103 as being unpatentable over Murakami (Japanese reference No. 2015-127780) as set forth in the office action of 4/15/2022, the amendments to the claims as provided in the amendment of 7/14/2022, and applicant’s arguments provided in the mentioned amendment, page 11, have been fully considered and are sufficient to overcome the mentioned rejections over the applied arts.
Election/Restrictions
4.	Claim 8 is allowable. The restriction requirement among Inventions I-III, as set forth in the Office action mailed on 10/19/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/19/2020 is now withdrawn.  Claims 13 and 15, directed to Invention II and claim 17, directed to Invention III, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Interpretation
5.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a) A rotation member for rotating/changing a position of the second connection member relative to the first connection member as recited in each of claims 6, 8, 21 and 22;
b) A control member for controlling the rotation of the connection member or fixing and unfixing of the connection  members as recited in each of claims 6, 8, 21 and 22; and 
c) A driving member for changing a position of the second connection member relative to the first connection member as recited in each of claims 6, 8, 21 and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
9.	The application has been amended as follows: 
In the claims:
A) In claim 6: 
on lines 14-15, changed “the fixed state and the unfixed state” to --a fixed state and a unfixed state--; and
on line 23: changed “the angle of rotation” to --an angle of rotation--.
B) In claim 8:
on line 7, changed “the first rotation” to --a first rotation--; and
on lines 18-19, changed “the fixed state and the unfixed state” to --a fixed state and a unfixed state--.
C) In claim 12: on line 1, changed the status indicator from “(Withdrawn – Currently Amended)” to --(Currently Amended)--.
D) In claim 13: on line 1, changed the status indicator from “(Withdrawn –  Previously Presented)” to --(Previously Presented)--.
E) In claim 15: on line 1, changed the status indicator from “(Withdrawn –  Previously Presented)” to --(Previously Presented)--.
F) In claim 17: on line 1, changed the status indicator from “(Withdrawn – Currently Amended)” to --(Currently Amended)--.
G) In claim 21: on lines 15-16, changed “the fixed state and the unfixed state” to --a fixed state and a unfixed state--.
H) In claim 22: on lines 15-16, changed “the fixed state and the unfixed state” to --a fixed state and a unfixed state--.

Allowable Subject Matter
10.	Claims 6, 8, 10, 12-15, 17 and 19-22 are allowed.
11.	The following is an examiner’s statement of reasons for allowance: 
A) The adapter as recited in the present independent claim 6 is allowable with respect to the prior art, in particular, the US Patent No. 6,147,797 and the Japanese reference No. 2015-127780 by the limitations related to the guiding member having a plurality of clicking portions wherein each clicking portion comprises a grove portion of a V shape, a ball positioned in the groove portion and a spring as recited in the claim by the features thereof “a guiding member … and a spring” (claim 6 on lines 20-26). The use of such guide member in an adapter for connecting a camera to a microscope with features thereof “a first connection member … the center axis” (claim 6 on lines 2-19) is not disclosed in the prior art.
B) The adapter as recited in the present independent claim 8 is allowable with respect to the prior art, in particular, the US Patent No. 6,147,797 and the Japanese reference No. 2015-127780 by the limitations related to the structure of the first and second connection members and the angular distance between the terminals of the connection members as recited in the features thereof “the first connection member …  variable range” (claim 8, lines 2-7). Such structure as recited in claim 8 in an adapter for connecting a camera to a microscope with features “a first connection member … an imaging unit” and “a rotational member …predetermined angles” (claim 8 on lines 2-4 and 9-29, respectively) is not disclosed in the prior art.
C) The adapter as recited in each of the dependent claims 21-22 is allowable with respect to the prior art, in particular, the US Patent No. 6,147,797 and the Japanese reference No. 2015-127780 by the limitations related to the structure of the first and second connection members and the feature related to the predetermined angles of the rotation variable range for a position of the second connection member relative to the first connection member in the fixed state of the control member as recited in the features thereof “a first rotation variable range … predetermined angles in increments of 90 (or 30) degrees” (claim 21-21, lines 21-25 of each claim). Such structure and condition as recited in each of claims 21-22 in an adapter for connecting a camera to a microscope with features “a first connection member … the center axis” (claims 21-22, lines 3-20 of each claim) is not disclosed in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
12.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872